THE THIRTEENTH COURT OF APPEALS

                                    13-17-00040-CV


                    Alamo National Building Management, LP
                                         v.
 Glenn Hegar, Comptroller of Public Accounts of The State of Texas, and Ken Paxton,
                     Attorney General of The State of Texas


                                   On Appeal from the
                      126th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-15-000802


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

January 24, 2019